 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 38 
In the House of Representatives, U. S.,

January 25, 2011
 
RESOLUTION 
A resolution reducing non-security spending to fiscal year 2008 levels or less. 
 
 
That, pursuant to section 3(b)(1) of House Resolution 5, the Chair of the Committee on the Budget shall include in the Congressional Record an allocation contemplated by section 302(a) for the Committee on Appropriations for the remainder of fiscal year 2011 that assumes non-security spending at fiscal year 2008 levels or less. 
 
Lorraine C. Miller,Clerk.
